--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 


ASSET PURCHASE AGREEMENT
 
BY AND BETWEEN
 
LIBERTY CAPITAL ASSET MANAGEMENT, INC.
as Buyer,
 
LAS VEGAS RAILWAY EXPRESS
as Seller,
 
 
 
DATED AS OF November 23, 2009





 
 

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of November
23, 2009, by and between Liberty Capital Asset Management, Inc., a Delaware
Corporation (the “Buyer”) and Las Vegas Railway Express, a Nevada Corporation
(the “Seller”).  The Buyer and the Seller are sometimes referred to as (the
“Parties”).
 
WHEREAS, the Seller is a business development company presently working to
construct a conventional rail passenger service between Las Vegas, Nevada and
Los Angeles, California.  (Exhibit A);
 
 WHEREAS, the Buyer is an asset management company presently managing and
servicing mortgage loans in various states in the United States ( the
“Business”);
 
WHEREAS, the Seller desires to sell the Purchased Assets to the Buyer, and the
Buyer desires to purchase the Purchased Assets, all on and subject to the terms
and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, intending to be legally bound hereby, the
Parties agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Defined Terms. In this Agreement, the following terms shall have
the following respective meanings:
 
“Accounts Receivable” has the meaning set forth in the definition of “Purchased
Assets” herein.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
first Person.  For purposes of this definition, “control” shall mean the
possession, directly or indirectly, of the power to (i) vote five percent (5%)
or more of the capital stock or other equity interest having ordinary voting
power for the election of directors or managers of such Person, or (ii) direct
or cause the direction of management and policies of a business, whether through
the ownership of voting securities, by contract or otherwise and either alone or
in conjunction with others or any group.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
 “Assignment and Assumption Agreement” has the meaning set forth in Section 7.1.
 
 “Assumed Contract” has the meaning set forth in the definition of “Purchased
Assets” herein.


 
 

--------------------------------------------------------------------------------

 
 
“Assumed Liabilities” means the following Liabilities and obligations, without
duplication:
 
(a)      All undischarged Liabilities of the Seller which relate to the conduct
of the Business prior to the Closing Date and (i) are reflected on the Closing
Balance Sheet (including the notes thereto) to the extent such Liabilities (A)
are properly recorded thereon in accordance with GAAP and on a basis consistent
with the Seller’s past practice and (B) are of the same type and nature as those
Liabilities of the Seller set forth on the Latest Balance Sheet of the Seller
included in the Financial Statements or (ii) have been incurred in the Ordinary
Course without violation of this Agreement; and
 
(b)      All obligations of the Seller under the Assumed Contracts, Leased Real
Property and Licenses if any to the extent included in the definition of
Purchased Assets arising and to be performed on or after the Closing Date;
provided, that, notwithstanding any provision of this Agreement to the contrary,
Assumed Liabilities shall not include any Excluded Liability.  In the event of
any claim against the Buyer with respect to any of the Assumed Liabilities
hereunder, the Buyer shall have, and the Seller hereby assigns to the Buyer, any
defense, counterclaim, or right of setoff which would have been available to the
Seller if such claim had been asserted against such Seller.
 
“Basket Amount” has the meaning set forth in Section 10.5.
 
“Benefit Plan” means any “employee benefit plan” (as such term is defined in
ERISA § 3(3)) and any other employee benefit plan, program or arrangement of any
kind.
 
“Bill of Sale” has the meaning set forth in Section 7.1.
 
“Business” has the meaning set forth in the recitals.
 
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in Las Vegas, Nevada are open for the general transaction of business.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Indemnified Persons” has the meaning set forth in Section 10.2.
 
“Certifications” has the meaning set forth in the definition of “Purchased
Assets” herein.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Balance Sheet” means the balance sheet of the Seller as of the Closing
Date, which shall be prepared in accordance with GAAP and on a basis consistent
with that applied by the Seller in the preparation of the Latest Balance Sheet.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“Closing Transactions” has the meaning set forth in Section 3.2.


 
 

--------------------------------------------------------------------------------

 
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Consent” means any consent, order, approval, authorization or other action of,
or any filing with or notice to or other action with respect to, any
Governmental Entity or any other Person which is (a) required or necessary for
any of (i) the execution, delivery or performance of this Agreement or any other
Transaction Document, (ii) the consummation of any Closing Transaction or other
transaction contemplated hereby or thereby or (iii) the conduct of the Business
by the Buyer after Closing in the same manner as presently conducted by the
Seller or the holding or use of any Purchased Asset thereafter, whether such
requirement or necessity arises pursuant to any Legal Requirement, Contract,
Lease, License, or Certification (including any of the foregoing which is
required in order to prevent a breach of or a default under or a termination or
modification of any Contract) and (b) set forth on the attached Schedule 2.
 
“Contract” means any oral or written agreement, instrument, document, lease,
employee benefit or welfare plan or other business or commercial arrangement (in
each case, including any extension, renewal, amendment or other modification
thereof) to which the Seller is a party or by which it is bound or to which it
or any Purchased Asset is subject or which pertains to the Business.
 
 “Custodial Account” means all funds held or directly controlled by the Seller.
 
“Damages” has the meaning set forth in Section 10.2.
 
 “Excluded Assets” means all of the Seller’s rights in, to and under the
following, in each case to the extent existing as of the Closing Date:
 
(a)      The Non-Assumed Contracts;
 
(b)      All rights of the Seller pursuant to the Transaction Documents;
 
(c)      Tax returns and other Tax records including payroll, unemployment, real
estate, and other records relating to Tax.
 
“Excluded Liabilities” means all Liabilities and obligations, without
duplication:
 
(a)      arising with respect to any Benefit Plan which is a tax-qualified
“defined contribution plan” (as that term is defined in Section 3(34) of ERISA),
whether or not terminated, or any other Benefit Plan or material fringe benefit
plans (unless the Buyer expressly assumes any such plan);
 
(b)      any Liabilities (whether asserted before or after the Closing Date) for
any breach of a representation, warranty or covenant, or for any claim for
indemnification, contained in any Assumed Contract, Lease or License agreed to
be performed pursuant to this Agreement by the Buyer, to the extent that such
breach or claim arises out of or by virtue of the Seller’s performance or
nonperformance thereunder prior to the Closing Date, it being understood that,
as between the Parties hereto, this subsection shall apply notwithstanding any
provision which may be contained in any form of consent to the assignment of any
such Assumed Contract, Lease or License if any which by its terms, imposes such
Liabilities upon the Buyer and which assignment is accepted by the Buyer
notwithstanding the presence of such a provision, and that the Seller’s failure
to discharge any such Liability shall entitle the Buyer to indemnification in
accordance with the provisions of Article X hereof;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      any Liabilities of the Seller arising out of infringement of the
Proprietary Rights of any Person;
 
(d)      any Liabilities not disclosed on the Closing Balance Sheet including
the notes thereto;
 
(e)      Liabilities arising out of violations occurring prior to the Closing
Date of any Legal Requirement;
 
(f)       any Liability in respect of any claim, action, litigation, suit,
proceeding, hearing or investigation of the Seller or related to the Business or
any Purchased Asset arising prior to the Closing Date (whether asserted or
commenced before or after the Closing Date);
 
(g)      any Liabilities relating to the Excluded Assets;
 
(h)      any Liability for or on account of any Tax with respect to periods
prior to the Closing Date, to the extent not recorded on the Closing Date
Balance Sheet;
 
(i)      without limitation by the specific enumeration of the foregoing, any
other obligation or Liability not expressly included in the definition of
Assumed Liabilities.
 
 “Filings” has the meaning set forth in Section 4.20(b).
 
“Financial Statements” has the meaning set forth in Section 4.5.
 
 “GAAP” means United States generally accepted accounting principles, as in
effect on the date of the subject financial statement.
 
“Governmental Entity” means any government, agency, governmental department,
commission, board, bureau, court, arbitration panel or instrumentality of the
United States of America or any state or other political subdivision thereof
(whether now or hereafter constituted and/or existing) and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
 “Indebtedness” means, without duplication, (i) any indebtedness (including
interest, fees and prepayment premiums or penalties thereon) for borrowed money
or issued in substitution for or exchange of indebtedness for borrowed money,
(ii) any indebtedness evidenced by any note, bond, debenture or other debt
security, (iii) any indebtedness for the deferred purchase price of property or
services with respect to which a Person is liable, contingently or otherwise, as
obligor or otherwise (other than trade payables and other current liabilities
incurred in the Ordinary Course which are not more than six months past due),
(iv) any commitment by which a Person assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit), (v) any
indebtedness guaranteed in any manner by a Person (including guarantees in the
form of an agreement to repurchase or reimburse), (vi) any obligations under
capitalized leases with respect to which a Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or with respect to which
obligations a Person assures a creditor against loss, (vii) any indebtedness
secured by a Lien on a Person’s assets, and (viii) any unsatisfied obligation
for “withdrawal liability” to a “multi employer plan” as such terms are defined
under ERISA.
 
 
 

--------------------------------------------------------------------------------

 
 
“Indemnified Party” has the meaning set forth in Section 10.4(a).
 
“Initial Purchase Price” has the meaning set forth in Section 2.2.
 
“Insider” means any member, officer or manager (or similar official) of the
Seller, any Affiliate or natural or adoptive member of the immediate family of
any of the foregoing Persons, or any Person in which any of the foregoing
Persons directly or indirectly owns any material beneficial interest.  The
“immediate family” of any individual means such individual’s (and such
individual’s present or former spouse’s) grandparents, parents, spouse,
siblings, children and grandchildren.
 
“Investigating Parties” has the meaning set forth in Section 6.3.
 
“Latest Balance Sheet” has the meaning set forth in Section 4.5.
 
 “Leases” means if any all leases, subleases, licenses, concessions and other
agreements (written or oral), including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto, pursuant to which the
Seller holds any Leased Real Property, including the right to all security
deposits and other amounts and instruments deposited by or on behalf of the
Seller thereunder.
 
“Legal Requirement” means all federal, state and local laws, statutes, codes,
rules, regulations, ordinances, judgments, orders, decrees and the like of any
Governmental Entity, including common law.
 
 “Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“Licenses” has the meaning set forth in the definition of “Purchased Assets”
herein.
 
“Material Adverse Effect” means a material adverse effect on the Business, the
Purchased Assets or the business, operations, financial condition or results of
operations of the Seller, taken as a whole, or on the ability of the Seller to
perform its material obligations under this Agreement or any other Transaction
Document.
 
“Material Breach” has the meaning set forth in Section 8.1(c).
 
 “Non-Assumed Contracts” means all Contracts described on Schedule 1.
 
“Non-Competition Period” has the meaning set forth in Section 9.4(a).
 
 
 

--------------------------------------------------------------------------------

 
 
“Notice” has the meaning set forth in Section 11.2
 
 “Ordinary Course” means, with respect to any Person, in the ordinary course of
that Person’s business consistent with past practice, including as to the
quantity, quality and frequency.
 
“Parties” has the meaning set forth in the preamble to this Agreement.
 
“Permitted Liens” means:
 
(a)       Liens on Purchased Assets arising by operation of law and securing the
payment of Taxes which are not yet due and payable;
 
(b)      the lessors’ and sublessors’ rights under the Leases and leases of
personal property by the Seller as lessee which are part of the Purchased
Assets; and
 
(c)      mechanics’, carriers’, workers’, repairers’, and similar non-consensual
Liens arising by operation of law and relating to obligations which are incurred
in the Ordinary Course and which secure only Assumed Liabilities which are not
yet due and payable on the Closing Date.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any Governmental Entity or any similar entity.
 
 “Pre-Closing Returns” has the meaning set forth in Section 4.8.
 
“Principals” has the meaning set forth in the preamble to this Agreement.
 
“Proprietary Rights” means all of the following items owned by, issued to or
licensed to, the Seller, along with all income, royalties, damages and payments
due or payable at the Closing or thereafter, including damages and payments for
past, present or future infringements or misappropriations thereof, the right to
sue and recover for past infringements or misappropriations thereof and any and
all corresponding rights that, now or hereafter, may be secured throughout the
world: patents, patent applications, patent disclosures and inventions (whether
or not patentable and whether or not reduced to practice) and any reissue,
continuation, continuation-in-part, division, revision, extension or
reexamination thereof; trademarks, service marks, trade dress, logos, trade
names and corporate names together with all goodwill associated therewith,
copyrights registered or unregistered and copyrightable works; mask works; and
all registrations, applications and renewals for any of the foregoing; trade
secrets and confidential information (including ideas, formulae, compositions,
know-how, manufacturing and production processes and techniques, research and
development information, drawings, specifications, designs, plans, proposals,
technical data, financial, business and marketing plans, and customer and
supplier lists and related information); computer software and software systems
(including data, databases and related documentation); other proprietary rights;
licenses or other agreements to or from third parties regarding the foregoing;
and all copies and tangible embodiments of the foregoing (in whatever form or
medium), in each case set forth on Schedule 5.


 
 

--------------------------------------------------------------------------------

 
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchase Price Allocation” has the meaning set forth in Section 2.4.
 
“Purchased Assets” means all of the Seller’s rights, title and interest in, to
and under all assets, rights and properties of the Seller (whether real,
personal or mixed, tangible and intangible, and of every kind, character and
description), which are used, or held for use, in the Business (other than the
Excluded Assets), including, but not limited to, the Seller’s rights in, to and
under the following, in each case to the extent existing as of the Closing Date:
 
(a)      The Seller’s inventory, other than Excluded Assets.
 
(b)      All equipment, vehicles, furniture, fixtures, machines, office
materials and supplies, spare parts and other tangible personal property of
every kind and description owned, leased or subleased as of the date of this
Agreement by the Seller and used, or held for use, in the conduct of the
Business, but excluding all such property consumed, retired or disposed of by
the Seller as permitted by this Agreement;
 
(c)      All real property and all improvements thereon (the “Real Property”),
whether owned or Leased Real Property by the Seller and used, or held for use,
in the Business;
 
(d)      All Contracts (other than the Non-Assumed Contracts) relating to the
Business to which the Seller or one or more of its Affiliates is a party on the
date of this Agreement as described on Schedule 4 hereof, and such other
Contracts as are entered into prior to the Closing as permitted under this
Agreement (collectively, the “Assumed Contracts”);
 
(e)      All trademarks, service marks, trade names, slogans, logotypes and
other Proprietary Rights, and all goodwill associated with the foregoing, used,
or held for use, in connection with the Business, existing on the date of this
Agreement or acquired by the Seller between the date of this Agreement and the
Closing Date, in each case to the extent existing on the Closing Date;
 
(f)      All licenses, permits, franchises, certificates, and other
authorizations issued by any Governmental Entity issued to or held by the Seller
with respect to the Business, including all applications therefor and all
renewals, extensions, or modifications thereof and additions thereto
(collectively, the “Licenses”);
 
(g)      All files and other records of the Seller which relate to the Business,
including all related books, records, accounts, canceled checks, payment
records, and all other similar books and records of the Seller relating to the
Business (the “Transferred Records”);
 
(h)      All of the Seller’s goodwill in, and going concern value of, the
Business or otherwise associated with any other Asset;
 
(i)      All prepaid expenses, excluding Taxes, relating to the Business;
 
(j)      All accounts and notes receivable relating to the Business or the other
Purchased Assets (the “Accounts Receivable”);
 
 
 

--------------------------------------------------------------------------------

 
 
(k)      All transferable telephone exchange numbers, the right to receive and
retain mail and other communications and collections, including the right to
retain mail and communications from distributors, agents and all others, and any
websites in each case relating to the Business;
 
(l)       All motor vehicles if any owned or leased by the Seller and used or
held for use in the conduct of the Business;
 
(m)     All security deposits deposited by or on behalf of the Seller as lessee
or sublessee, under the Leases or any leases or subleases of personal property;
 
(n)      Those assets, properties and rights of the Seller reflected on the
Financial Statements or otherwise referred to in this Agreement or any Schedule
hereto, subject to changes in the Ordinary Course through the Closing Date;
 
(o)      All rights of the Seller under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
in connection with products if any sold to or services provided to the Seller
for the Business, or affecting the property, machinery or equipment used in the
conduct of the Business;
 
(p)      All claims, deposits, prepayments, warranties, guaranties, refunds,
causes of action, rights of recovery, rights of set-off and rights of recoupment
of every kind and nature, other than those relating to Taxes or primarily to any
Excluded Liability;
 
(q)      All lists and records pertaining to customers, suppliers, distributors,
personnel and agents (past or current) and all other files, documents,
correspondence, drawings and specifications, computer programs and business
records of every kind and nature, in each case whether evidenced in writing,
electronically (including by computer) or otherwise;
 
(r)      All certifications, ratings, listings and similar rights or benefits
obtained from any customer, product certification organization or Governmental
Entity (“Certifications”);
 
(s)      The Seller’s rights to coverage under any liability insurance policy of
the Seller with respect to any occurrence or action relating to the Purchased
Assets prior to the Closing, including the Seller’s rights to receive proceeds
thereunder to the extent relating to the Purchased Assets; and
 
(t)      All other property owned by the Seller, or as to which the Seller has
any right (irrespective of title), and used by the Seller in the Business on the
Closing Date, other than the Excluded Assets.
 
“Real Property” has the meaning set forth in the definition of “Purchased
Assets” herein.
 
“Receivable” means (a) a right to payment which is secured by a Lien on or other
interest in real or personal property, (b) any debt or equity security
(including a participation certificate) that represents an interest in (or
represents an ownership interest in, or a debt obligation of, a Person which
owns, directly or indirectly) a pool of instruments described in clause (a)
above, or (c) an interest in servicing or other rights, relating to clause (a)
or (b) above.


 
 

--------------------------------------------------------------------------------

 
 
“Relevant Group” means any affiliated, combined, consolidated, unitary or other
group for Tax purposes of which the Seller is or was a member.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Indemnified Persons” has the meaning set forth in Section 10.3.
 
“Seller Subsidiaries” means any and all related business which is operated by
the Seller
 
“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) means (i)
any federal, state, local or foreign income, gross receipts, franchise,
estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp,
occupation, premium, windfall profits, environmental (including under Section
59A of the Code), customs, duty, real property, real property gains, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding or other tax assessment, fees, levy or
other governmental charge of any kind whatever, whether disputed or not,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing; (ii) any liability for or in respect of the payment of
any amount of a type described in clause (i) of this definition arising as a
result of being or having been a member of any Relevant Group and (iii) any
liability for or in respect of the payment of any amount of a type described in
clauses (i) or (ii) of this definition as a transferee or successor or by
contract.
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of Taxes or the
administration of any Legal Requirement relating to any Taxes.
 
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any non-United States jurisdiction, having or purporting to
exercise jurisdiction with respect to any Tax.
 
“Termination Date” has the meaning set forth in Section 8.1(c).
 
“Third Party Claim” has the meaning set forth in Section 10.4(b).
 
“Transaction Documents” means this Agreement, the Assignment and Assumption
Agreement and the Bill of Sale.
 
“Transfer Taxes” means sales, use, transfer, real property transfer, filing,
recording, stock transfer, stamp, stamp duty reserve, value added, documentary
and other similar Taxes.
 
“Transferred Employee” has the meaning set forth in Section 9.7.
 
“Transferred Records” has the meaning set forth in the definition of “Purchased
Assets” herein.
 
“Treasury regulations” means the regulations promulgated or proposed by the
United States Treasury Department under the Code.


 
 

--------------------------------------------------------------------------------

 
 
1.2           Interpretation. As used in this Agreement, the terms “knowledge”
or “aware” will include the actual knowledge and awareness of the Person in
question, and the knowledge and awareness that such Person would have obtained
after making reasonable inquiry and exercising reasonable diligence with respect
to the matter in question.
 
ARTICLE II
PURCHASE AND SALE OF PURCHASED ASSETS
 
2.1           Sale of Assets and Assumption of Liabilities.
 
(a)      At the Closing, and on the terms and subject to the conditions in this
Agreement, the Seller shall sell, assign, transfer, deliver, and convey to the
Buyer and/or its nominees, and the Buyer and/or its nominees  subject to
shareholder approval shall purchase and accept from the Seller, all of the
Seller’s right, title and interest in and to the Purchased Assets, as they exist
on the Closing Date, in each case free and clear of any Lien (other than
Permitted Liens) and restrictions on transfer.
 
(b)      At the Closing, and on the terms and subject to the conditions in this
Agreement, the Seller shall assign to the Buyer and the Buyer and/or its
nominees shall assume and agree to pay, perform, fulfill, and discharge, as or
when due from and after the Closing, the Assumed Liabilities, as they exist on
the Closing Date.  The Buyer will not assume or have any responsibility with
respect to any Liability not expressly included in the definition of Assumed
Liabilities.
 
2.2           Consideration.  The consideration for the Purchased Assets (the
“Purchase Price”) shall consist of (i) Twenty million (20,000,000) shares in
Buyer’s common stock. In accordance with Section 3.2, at the Closing, the Buyer
shall deliver said shares to the Seller at closing and certain amounts
thereafter.
 
2.3           Closing Balance Sheet.  As promptly as practical, but in no event
later than seven (7) business days after the Closing Date, the Buyer shall
prepare and deliver the Closing Balance Sheet to the Seller.
 
2.4           Allocation of Purchase Price.  At the closing Buyer shall deliver
four million (4,000,000) shares of its common stock to Seller. Said shares shall
have a registration right and the Buyer will file for the registration with the
SEC as soon as practical subsequent to the closing. Buyer shall deliver two
million (2,000,000) shares to Seller upon Seller’s procurement of an approval
from Union Pacific Railroad to allow Seller to operate a passenger train over
Union Pacific trackage. Buyer shall deliver two million (2,000,000) shares to
Seller upon Seller’s procurement of an approval from BNSF to allow Seller to
operate a passenger train over BNSF trackage. Buyer shall deliver four million
(4,000,000) shares to Seller upon Seller’s procurement of a train railset of
passenger cars either under a lease or purchase by Seller to be operated on the
planned route. Buyer shall deliver four million (4,000,000) shares to Seller
upon Seller’s procurement of a train haulage agreement of passenger cars by any
approved haulage company such as Amtrak, Herzog, Rail America or any Class 1
railroad company. Buyer shall deliver four million (4,000,000) shares to Seller
upon Seller’s first actual operating run on the planned route.


 
 

--------------------------------------------------------------------------------

 
 
2.5           Non-Assignable Assets.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement shall not constitute an agreement or
an attempted agreement to transfer or assign any Contract, or any claim or right
of any benefit arising thereunder or resulting therefrom, if any such attempted
transfer or assignment thereof would constitute a breach thereof or in any way
affect the rights of the Buyer thereunder.  The Seller shall, if requested by
the Buyer, after the Closing, use their commercially reasonable efforts to
obtain the Consent of any party or parties to any such Contracts to the transfer
or assignment thereof to the Buyer hereunder in all cases in which such consent
is required for transfer or assignment. Until each Consent has been obtained,
(1) the Buyer and the Seller shall make such other arrangements, including
licenses, subcontracts, and sublicenses, as may be reasonably practicable in
order to obtain for the Buyer the benefits of such Contract as contemplated by
this Agreement and (2) the Seller shall hold any claims or rights of any benefit
under such Contract in trust for the benefit of the Buyer and the Buyer shall be
entitled to receive all such benefits and shall be responsible for the
obligations under such contract or agreement to the extent relating to the
benefits received.
 
ARTICLE III
CLOSING
 
3.1           Closing Date.  The closing of the purchase and sale of the
Purchased Assets described in Article II and the assumption of the Assumed
Liabilities pursuant to this Agreement (the “Closing”) will occur immediately
upon shareholder approval and no later than January 4, 2010 unless the Buyer and
the Seller otherwise agree.  The Closing shall be held at the offices of Buyer,
unless the Buyer and the Seller otherwise agree.  The date on which the Closing
actually occurs is referred to herein as the “Closing Date.” The Closing of the
transactions contemplated herein shall be effective as of 12:01 am on the
Closing Date.
 
3.2           Closing Transaction.  Subject to the conditions set forth in
Sections 7.1 and 7.2, the Parties will consummate the following transactions
(including the purchase and sale of the Purchased Assets and the assumption of
the Assumed Liabilities, the “Closing Transactions”) at the Closing:
 
(a)      The Seller will deliver to the Buyer such bills of sale and other
instruments of assignment as Buyer reasonably deems necessary in order to effect
the transfer of the Purchased Assets to the Buyer, including, without
limitation, the Bill of Sale and the Assignment and Assumption Agreement;
 
(b)      The Buyer will deliver to the Seller one or more instruments as the
Seller reasonably deems necessary in order to give effect to the assumption of
the Assumed Contracts and the Assumed Liabilities by the Buyer, including,
without limitation, the Assignment and Assumption Agreement;
 
(c)      There will be delivered to the Buyer and the Seller, as applicable, the
certificates and other documents and instruments required to be delivered to
such Parties under Sections 7.1 and 7.2.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
As a material inducement to the Buyer to enter into this Agreement, the Seller
hereby makes the representations and warranties set forth in this Article IV as
of the date of this Agreement.  The Seller further agrees that, if the Closing
occurs, then at the time of the Closing each representation and warranty set
forth in this Article IV will be deemed to be remade by the Seller at and as of
the time of the Closing as a material inducement to the Buyer to consummate the
Closing Transactions.
 
4.1           Organization and Power.  The Seller is a Nevada corporation,
validly existing and in good standing (or having comparable active status) under
the laws of its jurisdiction of organization and is qualified to do business in
every jurisdiction where the failure to be so qualified would have a Material
Adverse Effect.  The Seller has the full limited liability company power
necessary to own and operate its properties and carry on the Business as now
conducted.
 
4.2           Authorization of Transactions.  The Seller has all requisite power
and authority to enter into this Agreement, to consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby have been duly authorized by the company action on the part of the
Seller. The Seller’s execution and delivery of this Agreement or any other
Transaction Document to which the Seller is party or the performance of its
obligations hereunder or thereunder.  This Agreement has been duly executed and
delivered by the Seller and, assuming the due authorization, execution and
delivery by the Buyer, constitutes the legal, valid and binding obligation of
the Seller, enforceable against them in accordance with its terms.  The board of
Directors of the Seller has (i) duly and validly approved this Agreement, (ii)
determined and declared that this Agreement and the Closing Transactions are
advisable and in the best interests of the Seller.
 
4.3           Absence of Conflicts.  Neither the execution, delivery and
performance of this Agreement or any other Transaction Document by the Seller
nor the consummation by the Seller of the transactions contemplated hereby or
thereby:
 
(a)      does or will (i) conflict with or result in any breach of any of the
provisions of, (ii) constitute a default under, (iii) result in a violation of,
(iv) give any third party the right to terminate or to accelerate any obligation
under or (v) result in the creation of any Lien upon any Purchased Assets, in
each case under the provisions of the articles of organization, operating
agreement or similar organizational document of the Seller or any indenture,
mortgage, lease, loan agreement if any or other agreement, instrument or
Contract or any Legal Requirement by which the Seller or any Purchased Asset is
affected, or to which the Seller or any Purchased Assets is subject, or
 
(b)      without limiting clause (a) above, requires any Consent of any
Governmental Entity or any other Person.


 
 

--------------------------------------------------------------------------------

 
 
4.4           Financial Statements.
 
(a)      The Seller has furnished to the Buyer the following financial
statements (the “Financial Statements”):  September 30, 2009 quarter (unaudited)
 
4.5           Certain Developments.  Except in the Ordinary Course, during the
period beginning on January 1, 2009 and ending on the Closing Date, the Seller
has not:
 
(a)      suffered any theft, damage, destruction or casualty loss to any
Purchased Asset or any portion of the Purchased Assets, or any substantial
destruction of its books and records (in each case whether or not covered by
insurance);
 
(b)      sold, leased, assigned or transferred any Purchased Asset or any
portion of the Purchased Assets (other than dispositions of Purchased Assets
disposed of in the Ordinary Course and dispositions of Purchased Assets which
have been replaced with Purchased Assets of equal or greater value and utility);
 
(c)      waived any right of material value;
 
(d)      accelerated, terminated, modified, or cancelled any agreement,
contract, lease, or license (or series of related agreements, contracts, leases,
and licenses) involving more than $25,000 (individually or in the aggregate) to
which the Seller is a party or by which it is bound;
 
(e)      imposed any Lien upon any of the Purchased Assets, tangible or
intangible;
 
(f)      made any capital expenditure involving more than $10,000;
 
(g)      made any capital investment in, any acquisition of the securities or
assets of, any other Person  other than in the Ordinary Course;
 
(h)      issued any note, bond, or other debt security or created, incurred,
assumed, or guaranteed any indebtedness for borrowed money or capitalized lease
obligation;
 
(i)      delayed or postponed the payment of accounts payable and other
Liabilities outside the Ordinary Course;
 
(j)      entered into any employment contract or collective bargaining
agreement, written or oral, or modified the terms of any existing such contract
or agreement;
 
(k)      adopted, amended, modified, or terminated any bonus, profit sharing,
incentive, severance, or other plan, contract, or commitment for the benefit of
any of its managers, officers, and employees (or taken any such action with
respect to any other Benefit Plan);
 
(l)      with respect to any such election, accounting method, amendment,
closing or similar agreement, claim, assessment or position that would affect
the Buyer after Closing, made any Tax election, adopted or changed any
accounting method for Tax purposes, filed any amended Tax Return, consented to
or entered into any closing agreement or similar agreement with any Taxing
Authority, consented to or settled or compromised any Tax claim or assessment or
taken any position inconsistent with any past practice on any Tax Return;  or
 
(m)           agreed or committed to do any of the foregoing.


 
 

--------------------------------------------------------------------------------

 
 
4.6           Real Property.
 
(a)      The Seller does not own any Real Property.
 
(b)      The Seller has delivered to the Buyer a true and complete copy of the
Lease document for the Real Property used in the Business by the Seller
(including the date and name of the parties to such Lease document and the
address of such Leased Real Property).  With respect to the Lease: (i) such
Lease is legal, valid, binding, enforceable and in full force and effect; (ii)
the transaction contemplated by this Agreement does not require the consent of
any other party to such Lease, will not result in a breach of or default under
such Lease, and will not otherwise cause such Lease to cease to be legal, valid,
binding, enforceable and in full force and effect on substantially identical
terms following the Closing; (iii) the Seller’s possession and quiet enjoyment
of the Leased Real Property under such Lease has not been disturbed and there
are no disputes with respect to such Lease; (iv) neither the Seller nor any
other party to any Lease is in breach or default under such Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification or acceleration of rent under such Lease; (v) no
security deposit or portion thereof deposited with respect to such Lease has
been applied in respect of a breach or default under such Lease which has not
been redeposited in full; (vi) the other party to such Lease is not an Affiliate
of, and otherwise does not have any economic interest in, the Seller; (vii) the
Seller has not subleased, licensed or otherwise granted any Person the right to
use or occupy such Leased Real Property or any portion thereof; and (viii) the
Seller has not agreed or committed to do any of the foregoing, as applicable.
 
4.7           Tax Matters.  The Seller has filed or will timely file (taking
into account valid extensions of the time for filing) all Tax Returns required
to be filed by it or on its behalf on or before the Closing Date with any Taxing
Authority (collectively, the “Pre-Closing Returns”).  The Pre-Closing Returns
have been filed in accordance, in all material respects, with all applicable
laws and, as of the time of filing, were correct and complete in all material
respects regarding the income, costs, business, assets, operations, activities
and status of Seller and any other items of information shown therein.  The
Seller has timely paid or withheld all Taxes shown as due and payable in the
Pre-Closing Returns.  The Seller is not delinquent in the payment of any Tax due
and payable as shown on any Pre-Closing Return, nor, except as set forth on
Schedule 4.8, has the Seller requested an extension of time within which to file
any Pre-Closing Return which has not since been filed.  Except as set forth on
Schedule 3, the Seller has not granted any extension or waiver of the limitation
period applicable to any Pre-Closing Returns to any Taxing Authority.  There is
no claim, audit, action, suit, proceeding, or investigation pending or, to the
knowledge of the Seller, threatened, against or with respect to the Seller in
respect of any Tax except as set forth on Schedule 4.8.  The Seller has no
pending requests for rulings with any Taxing Authority.  There are no liens for
Taxes upon the assets of the Seller except liens for current Taxes not yet
due.  Since its formation, the Seller has not been a member of an affiliated
group filing any return with any Taxing Authority, or filed or been included in
a combined, consolidated or unitary return.  The Seller is not under any
contractual obligation to indemnify any other Person with respect to Taxes nor,
except as set forth on Schedule 3, is the Seller a party to any material
agreement providing for payments with respect to Taxes, excluding (in each case)
any lease or similar agreement under which the Seller is a lessee or similar
user of property.


 
 

--------------------------------------------------------------------------------

 
 
4.8           Purchase Commitments.  The Seller is not a party to any mandatory
forward purchase commitments.
 
4.9           Contracts and Commitments.  Other than in the Ordinary Course, the
Seller is not a party to or bound by, and neither the Seller nor any Purchased
Asset is subject to, any Contract, whether written or oral, including any: (i)
collective bargaining agreement or contract with any labor union or any bonus,
pension, profit sharing, retirement or any other form of deferred compensation
plan or any hospitalization insurance or similar plan or practice; (ii) (A)
contract for the employment or engagement of any individual employee or other
Person (including as an independent contractor, part-time laborer or on a
consulting basis) other than at the will of the employing Person, (B) any
agreement to provide severance or similar benefits upon any termination of
employment or other engagement, or (C) any contract with any labor agency for
the employment of seasonal or part-time labor; (iii) agreement, indenture or
other Contract placing a Lien on any Purchased Asset; (iv) agreement with
respect to the lending or investing of funds by the Seller; (v) guaranty of any
obligation of any other Person, other than endorsements made for collection made
in the Ordinary Course; (vi) sales representation agreement; (vii) agreement (or
group of related agreements) for the purchase or sale of raw materials,
commodities, supplies, products, or other personal property, or for the
furnishing or receipt of services, the performance of which will (A) extend over
a period of more than one year, (B) result in a material loss to the Seller, or
(C) involve consideration in excess of $10,000; (viii) agreement concerning
confidentiality or noncompetition; (ix) agreement involving any of the Seller or
any Affiliate of the Seller;  (x) profit sharing, stock option, stock purchase,
stock appreciation, deferred compensation, severance, or other plan or
arrangement for the benefit of its current or former manager, officers, and
employees; (xi) agreement under which it has advanced or loaned any amount to
any of its manager, officers, and employees outside the Ordinary Course; (xii)
lease or agreement under which the Seller is lessee of, or holds or operates,
any personal property owned by any other party calling for payments in excess of
$10,000 annually or entered into outside of the ordinary course of business, or
under which the Seller holds or occupies any real property or interest therein;
(xiii) lease or agreement under which the Seller is lessor of or permits any
third party to hold or operate any property, real or personal, owned or
controlled by it; (xiv) agreement, contract or understanding pursuant to which
the Seller subcontracts work to a third party; (xv) contract to cap fees, share
fees or other payments, share expenses, waive fees or to reimburse or assume any
or all fees or expenses thereunder, in each case other than as required by
applicable law; (xvi) contract that provides for earn-outs or other similar
contingent obligations; (xvii) contract that contains (A) a “clawback” or
similar undertaking requiring the reimbursement or refund of any fees (whether
performance based or otherwise) paid to any member of Seller or (B) a “most
favored nation” or similar provision; (xviii) contract requiring Seller or any
Seller Subsidiary (A) to co-invest with any other Person, (B) to provide seed
capital or similar investment or (C) to invest in any investment product.


 
 

--------------------------------------------------------------------------------

 
 
4.10         Proprietary Rights.    The Seller owns and possesses all right,
title and interest in and to, or has a valid and enforceable right to use its
registered Proprietary Rights, free and clear of all Liens (other than Permitted
Liens), and no claim by any third party contesting the validity, enforceability,
use or ownership of any of the foregoing has been made, is currently outstanding
or, to the Seller’s knowledge, is threatened, (ii) no loss or expiration of any
material Proprietary Right of any such type or material group of such
Proprietary Rights is pending, reasonably foreseeable or, to the Seller’s
knowledge, threatened, (iii) the Seller has not received any notice of, nor is
the Seller aware of any fact which indicates a likelihood of any infringement or
misappropriation by, or any conflict with, any third party with respect to any
such Proprietary Right, including any demand or request that the Seller license
rights from a third party, and (iv) the Seller has not infringed,
misappropriated or otherwise conflicted with any rights of any third party and
the Seller is not aware of any infringement, misappropriation or conflict which
will occur as a result of the continued operation of the Business as currently
conducted or as proposed to be conducted by the Seller.
 
4.11         Litigation; Proceedings.  There are no actions, suits, proceedings,
orders, judgments, decrees or investigations pending (or, to the Seller’s
knowledge, threatened) against or affecting the Seller, the Business or any
Purchased Asset at law or in equity, or before or by any Governmental Entity
 
4.12         Employees.  To the Seller’s knowledge as of the date of this
Agreement, no executive employee and no group of employees or independent
contractors of the Seller has any plans to terminate his, her or its employment
or relationship as an independent contractor with the Seller.  The Seller has
complied in all material respects with all applicable Legal Requirements
relating to the employment of personnel and labor, including provisions thereof
relating to wages, hours, equal opportunity, collective bargaining and the
payment of social security and other Taxes.  The Seller has not experienced any
strike, grievance, unfair labor practice claim or other material employee or
labor dispute, and the Seller has not engaged in any unfair labor practice.  To
the Seller’s knowledge, there is no organizational effort presently being made
or threatened by or on behalf of any labor union with respect to employees of
the Seller.
 
4.13         Employee Benefit Plans.  Except with respect to medical and dental
plans maintained by the Seller in the Ordinary Course, the Seller has no
obligation to contribute to (or any other liability, including current or
potential withdrawal liability, with respect to) (a) any “multi employer plan”
(as that term is defined in Section 3(37) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), (b) any plan or arrangement,
whether or not terminated, which provides medical, health, life insurance or
other welfare-type benefits for current or future retired or terminated
employees (except for limited continued medical benefit coverage required to be
provided under Section 4980B of the Code or as required under applicable state
law), (c) any employee plan which is a tax-qualified “defined benefit plan” (as
that term is defined in Section 3(35) of ERISA), whether or not terminated, or
(d) any employee plan which is a tax-qualified “defined contribution plan” (as
that term is defined in Section 3(34) of ERISA), whether or not terminated.
 
4.14         Affiliate Transactions.  Other than as described on the Schedule 6,
no Insider (i) is or was a party to any agreement, contract, commitment or
transaction with the Seller or which pertains to the Business (other than in
such Insider’s capacity as an employee of the Seller, the compensation for which
is reflected on Schedule 6), or (ii) has any interest in any Purchased Asset,
other than indirectly, as a member of the Seller.


 
 

--------------------------------------------------------------------------------

 
 
4.15         Governmental Licenses and Permits.  Of the Licenses owned or
possessed by the Seller or used by the Seller in the conduct of the Business, no
loss or expiration of any License is pending or, to the Seller’s knowledge,
threatened (including as a result of the transactions contemplated by this
Agreement and the Transaction Documents) other than by reason of expiration in
accordance with the terms thereof.
 
4.16         Compliance with Law; Government Regulation; Etc.  Except in cases
where the Seller is applying or will apply for Licenses,
 
(a)      No director, trustee, managing director, officer, manager or employee
of the Seller is, or while working or performing services for the Seller has
been, (i) subject to any cease and desist, censure or other disciplinary or
similar order issued by, (ii) a party to any written agreement, consent
agreement, memorandum of understanding or disciplinary agreement with, (iii) a
party to any commitment letter or similar undertaking to, (iv) subject to any
order or directive by or (v) a recipient of any supervisory letter from, any
Governmental Authority.
 
(b)      The Seller has complied with and is in compliance in all material
respects with all applicable Legal Requirements which affect the Business or any
Purchased Assets and to which the Seller or any Purchased Asset is subject,
Seller has filed all material filings required to be filed by it with any
Governmental Authority, including all amendments or supplements thereto (the
“Filings”).  The Filings complied in all material respects with the requirements
of applicable Legal Requirements.  The Seller has made available to the Buyer,
to the extent in the Seller’s possession, complete and correct copies of (i) all
material Filings made within the past two years, (ii) all material audit or
inspection reports received by the Seller from any Governmental Entity and all
written responses thereto made by the Seller during the past two years, (iii)
all material inspection reports provided to the Seller by any Governmental
Entity, and (iv) all non-privileged material correspondence relating to any
investigation provided to the Seller by any Governmental Entity.
 
(c)      Except for normal examinations and audits conducted by any Governmental
Entity in the Ordinary Course, (i) no Governmental Entity has initiated any
proceeding or, to the knowledge of Seller, no such proceeding, investigation,
examination, audit or review into the business or operations of the Seller is
threatened by any Governmental Entity and (ii) none of Seller or any of its
Affiliates has received any notice or communication (A) of any unresolved
violation or exception by any Governmental Authority with respect to any report
or statement by any Governmental Entity relating to any examination of Seller,
(B) threatening to revoke or condition the continuation of any License or (C)
restricting or disqualifying its activities (except for restrictions generally
imposed by rule, regulation or administrative policy on similarly regulated
Persons generally).
 
4.17         Purchased Assets.  The Seller owns or leases all of the Purchased
Assets and has good and valid title to all such Purchased Assets free and clear
of any Liens (other than Permitted Liens) or restriction on transfer.  The
Purchased Assets comprise all of the properties and assets necessary for the
conduct of the Business as presently conducted by the Seller.  The Purchased
Assets, taken as a whole, are in good operating condition and repair (reasonable
wear and tear excepted) and are suitable for the purposes for which they are
presently used.


 
 

--------------------------------------------------------------------------------

 
 
4.18         Undisclosed Liabilities.  The Seller has no Liability except for
(i) Liabilities set forth on the Latest Balance Sheet (including the notes
thereto) and (ii) Liabilities which have arisen after the Latest Balance Sheet
in the Ordinary Course (none of which results from, arises out of, relates to,
is in the nature of, or was caused by any breach of contract, breach of
warranty, tort, environmental matter, infringement, or violation of law).
 
4.19         Insurance.  The Seller is a party, a named insured, or otherwise
the beneficiary of coverage of insurance policy (including policies providing
property, casualty, liability, and workers’ compensation coverage and bond and
surety arrangements) in the Ordinary Course.  No insurance claims have been made
by the Seller since the date of its inception.
 
With respect to each such insurance policy: (a) the policy is legal, valid,
binding, enforceable and in full force and effect; (b) neither the Seller nor,
to the Seller’s knowledge, any other party to the policy is in breach or default
thereunder (including with respect to the payment of premiums or the giving of
notices), and no event has occurred that, with notice or the lapse of time,
would constitute such a breach or default, or permit termination, modification
or acceleration under the policy; and (c) no party to the policy has repudiated
any provision thereof.
 
4.20         Brokerage.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement and the Transaction Documents based on any arrangement or
agreement made by or on behalf of the Seller.
 
4.21         Disclosure.  With respect to the Seller, the Business and the
Purchased Assets, neither this Agreement and the other Transaction Documents to
which Seller is a party, nor any of the schedules or Exhibits hereto or thereto,
contains any untrue statement of a material fact or, when considered as a whole,
omits a material fact necessary to make the statements contained herein or
therein, in light of the circumstances in which they were made, not misleading.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
As a material inducement to the Seller and the Principals to enter into this
Agreement, the Buyer hereby makes the representations and warranties set forth
in this Article V as of the date of this Agreement.  The Buyer agrees that, if
the Closing occurs, then as of the time of the Closing each representation and
warranty set forth in this Article V will be deemed to be remade by the Buyer as
a material inducement to the Seller to consummate the Closing Transactions.
 
5.1           Organization and Power.  The Buyer is a corporation which is
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in every jurisdiction in which the execution,
delivery and performance of its obligations under this Agreement requires it to
be so qualified.  The Buyer has full limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement
and the other Transaction Documents to which the Buyer is a party.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2           Authorization of Transaction.  The Buyer has all requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement by
the Buyer and the consummation by the Buyer of the transactions contemplated
hereby have been duly authorized by all necessary limited liability company
action on the part of the Buyer.  No other proceeding or action on the part of
the Buyer are necessary to approve and authorize the Buyer’s execution and
delivery of this Agreement or any other Transaction Document to which the Buyer
is party or the performance of its obligations hereunder or thereunder.  This
Agreement has been duly executed and delivered by the Buyer and, assuming the
due authorization, execution and delivery by the Seller and the Principals,
constitutes the legal, valid and binding obligation of the Buyer, enforceable
against it in accordance with its terms.
 
5.3           Absence of Conflicts.  Assuming the accuracy of the
representations and warranties set forth in Section 4.4, neither the execution,
delivery and performance of this Agreement or any other Transaction Document by
the Buyer nor the consummation by the Buyer of the transactions contemplated
hereby or thereby does or will (i) conflict with or result in a breach of any of
the provisions of, (ii) constitute a default under, (iii) result in the
violation of, (iv) give any third party the right to terminate or to accelerate
any obligation under, or (v) require any consent, order, approval, authorization
or other action of, or any filing with or notice to, any Governmental Entity or
other Person, in each case under the provisions of the certificate of formation,
limited liability company agreement or similar organizational document of the
Buyer or any indenture, mortgage, lease, loan agreement or other agreement or
instrument to which the Buyer is bound or by which it or any of its assets are
affected, or any Legal Requirement to which the Buyer or any of its assets are
subject.
 
5.4           Brokerage.  There are no claims for brokerage commissions,
finders’ fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Buyer.
 
5.5           Litigation.  There are actions or proceedings pending (or, to the
Buyer’s knowledge, threatened) against or affecting the Buyer at law or in
equity, or before or by a Governmental Entity (Exhibit7).
 
5.6           Payment of Purchase Price.  The Buyer shall have on the Closing
Date the equivalent of common shares sufficient to pay the equivalent of the
Purchase Price in accordance with Section 3.2(c) hereof.
 
ARTICLE VI
COVENANTS
 
6.1           Exclusivity.  Until this Agreement is terminated by its terms, the
Seller will not (and will not cause or permit any Affiliate, manager, officer,
employee, member or agent of its to) directly or indirectly (a) solicit,
initiate or encourage the submission of any proposal or offer from any Person
(including any of them) relating to any (i) liquidation, dissolution or
recapitalization of, (ii) merger or consolidation with or into, (iii)
acquisition or purchase of any material asset (or any material portion of the
assets) of, or any equity interest in, or (iv) similar transaction or business
combination involving, the Seller or any Purchased Assets (other than, prior to
the Closing Date only, dispositions in the Ordinary Course of Purchased Assets
or which have been replaced with Purchased Assets of equal or greater value and
utility); or (b) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any other Person to do or seek any
of the foregoing.  The Seller further agrees to promptly notify the Buyer in the
event that the Seller receives any such inquiries of the type mentioned above
from any other Person indicating or suggesting an interest in acquiring all or
any part of the Business, Purchased Assets or Excluded Assets.  Until this
Agreement is terminated in accordance with its terms, the Seller will notify the
Buyer if any Person makes any proposal or offer with respect to any of the
foregoing.


 
 

--------------------------------------------------------------------------------

 
 
6.2           Operation and Maintenance of the Business.
 
(a)      Through the Closing Date.  From the date of this Agreement through the
Closing Date, unless the Buyer otherwise consents in writing, the Seller will:
 
 
(i)
conduct the Business only in the Ordinary Course;

 
 
(ii)
not terminate, modify, amend or enter into any material Contract;

 
 
(iii)
not incur any Indebtedness, or cause any of its Affiliates to incur any
Indebtedness, other than in the Ordinary Course;

 
 
(iv)
not hire, terminate or materially modify the terms of employment with respect
to, any senior executive;

 
 
(v)
not sell or otherwise dispose of (by distribution or otherwise) any Purchased
Asset other than dispositions in the Ordinary Course;

 
 
(vi)
not take or fail to take any action which would cause any of the representations
set forth in Article IV hereof to be untrue;

 
 
(vii)
cause its current insurance (or reinsurance) policies not to be canceled or
terminated or any of the coverage thereunder to lapse, unless simultaneously
with such termination, cancellation or lapse, replacement policies providing
coverage equal to or greater than the coverage under the canceled, terminated or
lapsed policies are in full force and effect;

 
 
(viii)
use commercially reasonable efforts to keep in full force and effect its
existence and all rights, franchises, Proprietary Rights and contractual rights
relating or pertaining to the Business;

 
 
(ix)
use commercially reasonable efforts to keep its present business organization,
including the present business operations, physical facilities, working
conditions and employees and its present relationships with lessors, licensors,
suppliers, customers, independent contractors and others having business
relations with it; and

 
 
(x)
maintain its books, accounts and records in the Ordinary Course as used in the
preparation of the applicable Latest Balance Sheet and the accompanying interim
financial statements.

 
 
 

--------------------------------------------------------------------------------

 
 
6.3           Information and Access.  From time to time at the Buyer’s request
upon reasonable notice and at reasonable times through the Closing, and for the
purpose of completing the Buyer’s due diligence investigation of the Business,
the Seller and the Principals will provide to representatives of the Buyer and
its employees and accounting, tax, legal and other advisors (collectively, the
“Investigating Parties”):
 
(a)      access to the Purchased Assets;
 
(b)      access to all accounts, insurance policies, Tax Returns and Tax
records, Contracts, and other books and records concerning the Purchased Assets,
the Seller and the Business and operations and such other relevant information
and materials as may be reasonably requested (including the ability to make
copies and abstracts thereof); and
 
(c)      the opportunity to discuss the affairs, finances and accounts of the
Seller with those managers (or equivalent officials), senior management
employees, key sales representatives and present and former independent
accountants of the Seller, in each case so long as such access does not
unreasonably interfere with the Business.
 
6.4           Consents.
 
(a)      Between the date hereof and the Closing, the Seller shall take, or
cause to be taken by others, all commercially reasonable steps to obtain and
satisfy, at the earliest practicable date, all Consents.
 
6.5           Further Assurances.
 
(a)      Each Party will use commercially reasonable efforts to cause the
conditions to the Buyer’s and the Seller’s respective obligations to consummate
the Closing Transactions to be satisfied (including the preparation, execution
and delivery of all agreements and instruments contemplated hereunder to be
executed and delivered by such Party in connection with or prior to the
Closing).
 
(b)      Promptly after they obtain knowledge thereof, but in all events prior
to the Closing, the Buyer will inform the Seller of any fact or circumstance
which, if it existed on the Closing Date, would constitute a breach of any
representation or warranty of the Buyer set forth in this Agreement or any
breach of any of its covenants or agreements set forth in this Agreement, or any
threatened or instituted proceeding of a type described in Section 7.1(c) or
Section 7.2(c).  Promptly after the Seller obtains knowledge thereof, but in all
events prior to the Closing, the Seller will inform the Buyer of any fact or
circumstance which, if it existed on the Closing Date, would constitute a breach
of any representation or warranty of the Seller set forth in this Agreement or
any breach of any covenant or agreement of the Seller set forth in this
Agreement, or any threatened or instituted proceeding of a type described in
Section 7.1(c) or Section 7.2(c).  No such knowledge or notice will affect any
Party’s right to indemnification or other remedy provided for in this Agreement
in respect of any such matter of which it obtains knowledge or receives such
notice.


 
 

--------------------------------------------------------------------------------

 
 
6.6           Without limiting Section 6.5(b), the Seller will give prompt
written notice to the Buyer if any material portion of the Purchased Assets
suffers damage, which is sufficient to prevent or materially affect the Business
in any material respect.
 
ARTICLE VII
CONDITIONS TO CERTAIN OBLIGATIONS
 
7.1           The Buyer’s Closing Conditions.  The obligation of the Buyer to
consummate the Closing Transactions is subject to the satisfaction (or waiver by
the Buyer in writing) of the following conditions as of the time of the Closing:
 
(a)      The representations and warranties set forth in Article IV will be true
and correct in all material respects at and as of the time of the Closing as
though then made;
 
(b)      The Seller will have, in all material respects, performed and complied
with all of the covenants and agreements required to be performed by the Seller
hereunder and under any of the Transaction Documents at or prior to the Closing;
 
(c)      No action or proceeding before any Governmental Entity will be pending
or threatened wherein an unfavorable judgment, decree, injunction or order could
prevent or adversely affect the consummation of the Closing Transactions, or
result in the Closing Transactions being declared unlawful or rescinded, and no
such judgment, decree, injunction or order will be in effect;
 
(d)      All Consents to include shareholder approval will have been obtained
and be in full force and effect, including, without limitation, the Member
Consent;
 
(e)      There shall not have occurred any Material Adverse Effect;
 
(f)      The Buyer shall be satisfied, in its sole discretion, with the results
of its due diligence review of the Seller and the Principals, including, without
limitation, (i) criminal, credit and educational background checks with respect
to all of the Seller’s senior management and (ii) a review of the licensing
regime of the Seller and its Affiliates with respect to the operation of the
Business;
 
(g)      On or prior to the Closing Date, the Seller will have delivered to the
Buyer all of the following (dated as of the Closing Date, except as otherwise
indicated):
 
 
(i)
A release and termination of each Lien on any Purchased Asset which is not a
Permitted Lien;

 
 
(ii)
A certificate, dated not earlier than the tenth (10th) Business Day prior to the
Closing Date, of the Secretary of State of the state under the laws of which the
Seller is organized and each state in which the Seller is required to be
qualified to do business stating that the Seller is in good standing or has
comparable active status in such state;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
A copy of the Seller’s organizational documents certified as of a recent date by
the Secretary of State of the state under the laws of which the Seller is
organized;

 
 
(iv)
A certificate of the secretary of the Seller, dated as of the Closing Date, in a
form and substance reasonably satisfactory to the Buyer, as to (A) the lack of
amendments to the certificate of formation of the Seller; (B) the resolutions of
the board of managers of the Seller authorizing the execution and performance of
this Agreement and the consummation of the Closing Transactions; (D) the
incumbency and signatures of the officers of the Seller executing this
Agreement;

 
 
(v)
A certificate by the chief executive officer of the Seller certifying that each
of the conditions set forth in Sections 7.1(a), 7.1(b) and 7.1(d) has been and
is satisfied as of the time of the Closing;

 
 
(vi)
A bill of sale executed by the Seller in the form attached hereto as Exhibit B
(the “Bill of Sale”);

 
 
(vii)
An assignment and assumption agreement executed by the Seller in the form
attached hereto as Exhibit C (the “Assignment and Assumption Agreement”);

 
 
(viii)
An employment agreement with each of the Principals, in form and substance
satisfactory to the Buyer;

 
 
(ix)
With respect to each Lease, estoppel certificates, in a form reasonably
satisfactory to the Buyer, from the landlord;

 
 
(x)
The affidavit dated as of the Closing Date stating that the Seller is not a
foreign person pursuant to Section 1.1445-2(b) of the Treasury regulations; and

 
 
(xi)
Such other documents or instruments as the Buyer reasonably requests and are
reasonably necessary to effect the transactions contemplated by this Agreement.

 
(h)      All proceedings to be taken by the Seller in connection with the
consummation of the Closing Transactions and the other transactions contemplated
by this Agreement and the other Transaction Documents and all certificates,
opinions, instruments and other documents required to be delivered to the Buyer
to effect the transactions contemplated by this Agreement and the other
Transaction Documents will be reasonably satisfactory in form and substance to
the Buyer.


 
 

--------------------------------------------------------------------------------

 
 
7.2           The Seller’s Closing Conditions.  The obligation of the Seller to
consummate the Closing Transactions is subject to the satisfaction (or waiver by
the Seller, in writing) of the following conditions as of the Closing Date:
 
(a)      The representations and warranties set forth in Article V will be true
and correct in all material respects at and as of the time of the Closing as
though then made;
 
(b)      The Buyer will have, in all material respects, performed and complied
with all of the covenants and agreements required to be performed by the Buyer
under the Transaction Documents at or prior to the Closing;
 
(c)      No action or proceeding before any Governmental Entity will be pending
or threatened against the Buyer wherein an unfavorable judgment, decree,
injunction or order could prevent or adversely affect the consummation of the
Closing Transactions, or result in the Closing Transactions being declared
unlawful or rescinded and no such judgment decree, injunction or order will be
in effect;
 
(d)      On or prior to the Closing Date, the Buyer will have delivered to the
Seller all of the following (dated as of the Closing Date, except as otherwise
indicated):
 
 
(i)
the Assignment and Assumption Agreement; and

 
 
(ii)
such other documents or instruments as the Seller reasonably requests and are
reasonably necessary to effect the transactions contemplated by this Agreement;
and

 
 
(iii)
such other documents or instruments as the Seller reasonably requests and are
reasonably necessary to effect the transactions contemplated by this Agreement;
and

 
(e)      All proceedings to be taken by the Buyer in connection with the
consummation of the Closing Transactions and the other transactions contemplated
by this Agreement and all certificates, opinions, instruments and other
documents required to be delivered to the Seller to effect the transactions
contemplated by this Agreement will be reasonably satisfactory in form and
substance to the Seller.
 
ARTICLE VIII
TERMINATION
 
8.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)      at any time, by mutual written agreement of the Seller and the Buyer;
 
(b)      before the Termination Date (as defined below):


 
 

--------------------------------------------------------------------------------

 
 
 
(i)
by the Seller, by written notice to the Buyer, on any date determined for the
Closing in accordance with Section 3.1 if each condition set forth in Section
7.1 or 7.2 has been satisfied (or will be satisfied by the delivery of documents
by the Parties prior to or at the Closing) or waived in writing on such date and
the Buyer has nonetheless refused to consummate the Closing Transactions;

 
 
(ii)
by the Buyer, by written notice to the Seller, on any date determined for the
Closing in accordance with Section 3.1 if each condition set forth in Section
7.1 or 7.2 has been satisfied (or will be satisfied by the delivery of documents
by the Parties prior to or at the Closing) or waived in writing on such date and
the Seller and the Principals have nonetheless refused to consummate the Closing
Transactions;

 
(c)      on or after the Termination Date, if the Closing has not occurred, (i)
by the Buyer, by written notice to the Seller, (A) at any time when the Seller,
but not the Buyer, is in breach of this Agreement in any material respect
(“Material Breach”); (B) at any time when both the Buyer and the Seller are in
Material Breach; or (C) at any time when neither the Seller nor the Buyer are in
Material Breach; or (ii) by the Seller, by written notice to the Buyer, (A) at
any time when the Buyer, but not the Seller, is in Material Breach; (B) at any
time when both the Buyer and the Seller are in Material Breach; or (C) at any
time when neither the Buyer nor the Seller are in Material Breach.  The
“Termination Date” will be January 5, 2010.  The Buyer may not rely on the
failure of any condition precedent set forth in Section 7.1 to be satisfied if
such failure was caused by the Buyer’s failure to act in good faith or a breach
of or failure to perform any of its representations, warranties, covenants or
other obligations in accordance with the terms of this Agreement, and the Seller
and the Principals may not rely on the failure of any condition precedent set
forth in Section 7.2 to be satisfied if such failure was caused by the Seller’s
and/or the Principal’s failure to act in good faith or a breach of or failure to
perform any of the Seller’s representations, warranties, covenants or other
obligations in accordance with the terms of this Agreement.
 
8.2           Effect of Termination.  If this Agreement is terminated as
provided in Section 8.1, then this Agreement will forthwith become void and
there will be no Liability on the part of any Party to any other Party or any
other Person in respect thereof; provided that:
 
(a)      the obligations of the Parties described in this Section 8.2, Section
9.2, Section 9.4(e), Section 11.9 and Section 11.11 will survive any such
termination; and
 
8.3           no such termination will relieve any Party from Liability for any
misrepresentation or breach of any representation, warranty, covenant or
agreement set forth in this Agreement prior to such termination.
 
ARTICLE IX
OTHER COVENANTS
 
9.1           Retention of Retained Records; Continuing Assistance.
 
(a)      The Seller shall provide the Buyer and the Buyer’s counsel, accountants
and other representatives, with reasonable access during normal business hours
to the books, records, property, personnel, contracts, commitments and documents
relating to the Business in its possession pertaining to transactions occurring
prior to the Closing Date when requested; provided, that such access does not
unreasonably interfere with the Seller or the Business.


 
 

--------------------------------------------------------------------------------

 
 
(b)      Each Party shall, and shall cause its Affiliates to, provide to each of
the other Parties such cooperation and information as any of them reasonably may
request in filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to refund of Taxes or in conducting
any audit or other proceeding in respect of Taxes.  Such cooperation and
information shall include providing copies of all relevant portions of relevant
Tax Returns, together with relevant accompanying schedules and relevant work
papers, relevant documents relating to rulings or other determinations by Taxing
Authorities and relevant records concerning the ownership and Tax basis of
property, which any such party may possess.  Each party will retain all Tax
Returns, schedules and work papers, and all material records and other documents
relating to Tax matters of the Seller for its Tax period first ending after the
Closing Date and for all prior Tax periods until the later of (i) the expiration
of the statute of limitations for the Tax periods to which the Tax Returns and
other documents relate and (ii) eight years following the due date (without
extension) for such Tax Returns.  Thereafter, the party holding such Tax Returns
or other documents may dispose of them; provided that such party shall give to
the other party notice and an opportunity to take custody thereof prior to doing
so.  Each party shall make its employees reasonably available on a mutually
convenient basis at its cost to provide explanation of any documents or
information so provided.
 
(c)      In the event of any claim or counterclaim relating to the Business or
the Purchased Assets, the Seller covenants and agrees to fully cooperate with
the Buyer in connection with the prosecution or defense, as the case may be, of
any such claim or counterclaim.
 
9.2           Press Releases and Announcements.  Except for any public
disclosure which either Party in good faith believes is required by any Legal
Requirement (in which case, if practicable, the disclosing Party will give the
other Parties an opportunity to review and comment upon such disclosure before
it is made):
 
(a)      prior to the Closing, no press releases related to this Agreement or
any Closing Transaction or other announcements generally to the employees,
customers or other Persons having business relationships with the Seller (it
being understood that the Buyer will have the right to contact such Persons in
connection with its investigation of the Business of the Seller as provided in
Section 6.3 and as the Seller may otherwise consent (which consent the Seller
will not unreasonably withhold)) will be issued or made without the mutual
approval of the Seller and the Buyer; and
 
(b)      after the Closing, the Seller will not make any press release or other
public announcement of or with respect to the Business, this Agreement or any
Closing Transaction without the Buyer’s consent and the Buyer will not make any
press release or other public announcement of or with respect to this Agreement
or any Closing Transaction without the Seller’s consent.
 
9.3           Further Transfers.  Each Party will execute and deliver such
further instruments of conveyance and transfer and take such additional actions
as any other Party may reasonably request to effect, consummate, confirm or
evidence the transfer to the Buyer of the Purchased Assets, the assumption by
the Buyer of the Assumed Liabilities and the other transactions contemplated
hereby.


 
 

--------------------------------------------------------------------------------

 
 
9.4           Non-Competition; Non-Solicitation and Confidentiality.
 
(a)      In consideration of the transactions contemplated hereby and the
payment of the Purchase Price and the assumption of the Assumed Liabilities,
during the period beginning on the date of this Agreement and ending on the
third anniversary of the Closing Date (the “Non-Competition Period”), the Seller
will not directly or indirectly engage or invest in any investment or business
opportunity or activity that is competitive with the Business; provided,
however, that the forgoing shall not apply to any investment in up to 5% of the
voting securities of any issuer traded on a national stock market or national
stock exchange even if such issuer's activities are competitive with the
Business.
 
(b)      In consideration of the transactions contemplated hereby and the
payment of the Purchase Price and the assumption of the Assumed Liabilities,
during the Non-Competition Period, the Seller will not directly or indirectly
contact, approach or solicit for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or otherwise)
or actually hire any person who is employed in the operation of the Business on
the date hereof or on the Closing Date, or induce or attempt to induce any
customer or other business relation of the Seller into any business relationship
which might harm the Buyer or the Business.
 
(c)      If the final judgment of a court of competent jurisdiction declares
that any term or provision of Section 9.4(a) or Section 9.4(b) is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability will have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed.
 
(d)      Following the Closing, the Seller will treat and hold as confidential
all information concerning the Business and affairs of the Seller which is of a
type that in accordance with the Seller’s past practices has been treated as
confidential or proprietary (“Confidential Information”), refrain from using any
Confidential Information except in connection with this Agreement and deliver
promptly to the Buyer or destroy, at the request and option of the Buyer, all
tangible embodiments (and all copies) of Confidential Information which are in
their possession or under their control.  If the Seller is requested or required
(by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information, then it will notify the Buyer
promptly of the request or requirement so that the Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section
9.4(d).  If, in the absence of a protective order or the receipt of a waiver
hereunder, the Seller is, on the advice of counsel, compelled to disclose any
Confidential Information in connection with any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process, then it may disclose
such Confidential Information in connection therewith; provided, that it will
use its commercially reasonable efforts to obtain, at the request and expense of
the Buyer, an order or other assurance that confidential treatment will be
accorded to such portion of such Confidential Information as the Buyer may
designate.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)      Prior to the Closing, the Buyer will treat and hold as confidential all
Confidential Information, refrain from using any such Confidential Information
except as contemplated by Section 6.3 or otherwise in connection with this
Agreement, and, after any termination of this Agreement pursuant to Section 8.1,
deliver promptly to the Seller or destroy, at the request and option of the
Seller, all tangible embodiments (and all copies) of any such Confidential
Information which are in the Buyer’s possession or under the Buyer’s
control.  If the Buyer is requested or required prior to the Closing (by oral
question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any such Confidential Information, the Buyer will notify the Seller
promptly of the request or requirement so that the Seller may seek an
appropriate protective order or waive compliance with the provisions of this
Section 9.4(e).  If, in the absence of a protective order or the receipt of a
waiver hereunder, the Buyer is, on the advice of counsel, compelled to disclose
any such Confidential Information in connection with any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process, then
the Buyer may disclose such Confidential Information in connection therewith;
provided, that the Buyer will use its commercially reasonable efforts to obtain,
at the request and expense of the Seller, an order or other assurance that
confidential treatment will be accorded to such portion of such Confidential
Information as the Seller may designate.
 
(f)      The Seller acknowledges and agrees that in the event of a breach by it
of any of the provisions of this Section 9.4, monetary damages may be inadequate
and the Buyer may have no adequate remedy at law.  Accordingly, in the event of
any such breach, the Buyer and/or its successors or assigns may, in addition to
any other rights and remedies existing in their favor, enforce their rights and
the Seller’s obligations hereunder by an action or actions for specific
performance, injunctive and/or other relief, without any requirement of posting
a bond or proving actual damages or posting any bond or other security.
 
(g)      The Buyer acknowledges and agrees that in the event of a breach by the
Buyer of any of the provisions of this Section 9.4, monetary damages may be
inadequate and the Seller may have no adequate remedy at law.  Accordingly, in
the event of any such breach, the Seller and/or its successors or assigns may,
in addition to any other rights and remedies existing in their favor, enforce
their rights and the Buyer’s obligations hereunder by an action or actions for
specific performance, injunctive and/or other relief, without any requirement of
posting a bond or proving actual damages or posting any bond or other security.
 
9.5           Name Change.  Within five (10) days after the Closing Date, the
Seller shall deliver written confirmation, reasonably acceptable to the Buyer
and its counsel, that the corporate name of the Seller has been changed to Las
Vegas Railway Express.


 
 

--------------------------------------------------------------------------------

 
 
9.6           Post-Closing Use of Assets; Mail and Communications.  Subsequent
to the Closing, the Seller will not use any of the Purchased Assets for its own
benefit or that of anyone else nor make any effort to receive, collect, enforce
or sue for any of the Purchased Assets, other than for the benefit of the
Buyer.  If any proceeds of any of the Purchased Assets or any payments thereon
are for any reason received by the Seller subsequent to the Closing, the Seller
will hold the same, or cause the same to be held, in trust for the Buyer, in all
respects subject to the Buyer’s direction and control, and immediately following
receipt will remit or assign the same, or cause the same to be remitted or
assigned, in the form in which received, to the Buyer together with any
necessary assignments and endorsements.  In addition, the Seller shall promptly
forward to the Buyer any mail or other communications relating to the Purchased
Assets or the Business, which are received by the Seller from and after the
Closing.  If any remittances of amounts payable in connection with the operation
of the Business (whether pre- or post-Closing) are made directly to the Seller
from and after the Closing, the Seller shall hold the same in trust as the
property of the Buyer and once each calendar week deliver to the Buyer the
identical check, monies or other form of payment received.  The Buyer shall have
the right to endorse the name of the Seller upon any and all such remittances
made payable to the Seller and upon the payment of any account receivable
constituting a Purchased Asset hereunder, and to collect such remittances and
payments.
 
9.7           Hiring Employees.  The Buyer may offer employment at such rates of
compensation to those of Seller’s employees that Buyer shall choose following
the Closing and will credit all years of service with and recognized by the
Seller for such employees (i) for purposes of determining eligibility and
vesting with respect to any employee benefit plans of the Buyer under Section
3(3) of ERISA, (ii) for purposes of determining eligibility and the amount of
any benefit with respect to any severance or vacation plan or program and any
similar employee welfare plan of the Buyer under Section 3(1) of ERISA, and
(iii) for purposes of determining eligibility with respect to any medical plan
of the Buyer.  Effective as of the Closing Date, the Seller shall encourage all
employees offered employment to accept employment with the Buyer.  Any employee
accepting an offer of employment with the Buyer shall become an employee of the
Buyer on the first date that such employee is credited with an hour of service
(referred to as a “Transferred Employee”).  A Transferred Employee’s employment
with the Buyer shall be as an “at will” employee.  The Seller shall make
available to the Buyer on and after the Closing Date any and all records with
respect to the Transferred Employees as the Buyer shall reasonably
request.  Other than with respect to any COBRA obligations imposed by applicable
law, the Buyer does not assume and shall not have any liability or obligations
with respect to any employees of the Seller who are not Transferred Employees,
including liability for any severance payments.
 
9.8           Payroll Matters.  If the Closing Date falls within a payroll
period, based on the customary payroll practices of the Seller, the Buyer shall,
to the extent such obligations relating to periods of pre-Closing service are
properly reflected as a current liability on the Closing Date Balance Sheet,
assume responsibility for making payroll payments to the Transferred Employees
for that payroll period, such that the payroll payment received by the
Transferred Employee reflects the period of pre-Closing service with the Seller
and post-Closing service with the Buyer that relate to such payroll period.  Any
such payroll payments shall be subject to applicable income tax withholdings and
customary payroll deductions for each such Transferred Employee.  The Closing
Date Balance Sheet shall reflect the accrual of all payroll related obligations
for periods through the Closing Date.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X
INDEMNIFICATION AND RELATED MATTERS
 
10.1           Survival; Absence of Other Representations.  The representations,
warranties and, except as otherwise provided herein, the covenants and other
agreements of the Buyer and the Seller contained herein shall survive the
Closing and shall terminate upon the termination of the contemplated
transsaction.  The Buyer’s obligation to pay, perform or discharge the Assumed
Liabilities shall survive until such Assumed Liabilities have been paid,
performed or discharged in full.  No Party has made or will make in connection
with this Agreement any representation or warranty, express or implied, other
than as set forth in this Agreement, the Schedules hereto, and the certificates
delivered pursuant hereto.
 
10.2           Seller Indemnity. The Seller, for itself and its successors will
indemnify the Buyer and its officers, managers, employees, agents,
representatives, successors, Affiliates and permissible assigns (the “Buyer
Indemnified Persons”) and hold them harmless from and against any and all
damages, claims, liabilities, losses or expenses (including judgments,
assessments, interest, penalties, and attorneys’ fees and expenses)
(collectively, “Damages”) incurred, suffered or paid, directly or indirectly, as
a result of, arising out of, or relating to:  (i) the failure of the Seller to
transfer to the Buyer good and valid title to all of the Purchased Assets, free
and clear of all Liens (other than Permitted Liens); (ii) any misrepresentation
in, or breach or failure of, any of the representations and warranties made by
the Seller in this Agreement; (iii) any failure by the Seller to perform any of
its covenants or agreements contained in this Agreement; (iv) any action, suit,
litigation, proceeding at law or in equity, arbitration or governmental
investigation brought or threatened against any Buyer Indemnified Person
relating to any act or omission of the Seller and relating to the operation of
the Business or the Purchased Assets prior to the Closing Date; or (v)
non-compliance with any so-called bulk sales law of any state applicable to the
transactions contemplated hereby; except, in each such case, to the extent any
Damages arise out of any breach of the Buyer’s representations, warranties
(regardless of whether such representation or warranty has expired), covenants
or other agreements set forth in this Agreement.
 
10.3           Buyer Indemnity.  The Buyer, for itself and its successors, will
indemnify the Principals and Seller and its officers, managers, employees,
agents, representatives, successors, Affiliates and permissible assigns (“Seller
Indemnified Persons”) and hold them harmless from and against any and all
Damages incurred, suffered or paid, directly or indirectly, as a result of,
arising out of, or relating to:  (a) any misrepresentation in, or breach or
failure of, any of the representations or warranties made by the Buyer in this
Agreement or in any certificate or document delivered to the Seller pursuant
hereto; (b) any failure by the Buyer to perform any of its covenants or
agreements contained in this Agreement; (c) any action, suit, litigation,
proceeding at law or in equity, arbitration or governmental investigation
brought or threatened against any Seller Indemnified Person relating to the
operation of the Business or the Purchased Assets on and after the Closing Date;
or (d) any failure by the Buyer to discharge its obligations with respect to the
Assumed Liabilities; except, in each such case, to the extent any Damages arise
out of any breach of any representation, warranty (regardless of whether such
representation or warranty has expired), covenant or agreement made by the
Seller set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
10.4           Indemnification Claims.
 
(a)      All claims for indemnification hereunder (whether or not arising as a
result of a claim asserted by any Person not a party to this Agreement) shall be
made in writing on or prior to December 15, 2009, to the Person obligated to
provide indemnification under this Agreement (the “Indemnifying Party”) by the
Person entitled to indemnification hereunder (the “Indemnified Party”) and shall
set forth the facts and circumstances of the claim, as well as the basis upon
which indemnification pursuant to this Article X is sought.  Notwithstanding the
foregoing, no delay or failure by any Indemnified Party to provide notification
of any claim shall preclude any Indemnified Party from recovering for Damages
pursuant to this Article X, except to the extent that such delay or failure
compromises the rights of any Indemnifying Party under this Article X.
 
(b)      Within thirty (30) days after receipt by an Indemnifying Party of any
notification of a claim by a third party (“Third Party Claim”), the Indemnifying
Party may, upon written notice thereof to the Indemnified Party, assume (at the
Indemnifying Party’s expense) control of the defense of such Third Party Claim
with counsel reasonably satisfactory to the Indemnified Party, provided the
Indemnifying Party acknowledges in writing to the Indemnified Party that any
Damages that may be assessed against the Indemnified Party in connection with
such Third Party Claim constitute Damages for which the Indemnified Party shall
be entitled to indemnification pursuant to this Article X.  If the Indemnifying
Party does not so assume control of such defense, the Indemnified Party shall
control such defense, but in so doing shall not waive or limit its right to
recover under this Article X for any Damages that may be assessed against the
Indemnified Party in connection with such Third Party Claim.  The party not
controlling such defense may participate therein at its own expense; provided
that if the Indemnifying Party assumes control of such defense, and the
Indemnified Party has been advised in writing by outside legal counsel that
under the applicable standards of professional conduct, the Indemnifying Party
and the Indemnified Party may not be represented by the same counsel with
respect to such action, suit or proceeding, the reasonable fees and expenses of
separate counsel for the Indemnified Party shall be paid by the Indemnifying
Party.  The party controlling such defense shall keep the other party advised of
the status of such Third Party Claim and the defense thereof and shall consider
in good faith recommendations made by the other party with respect thereto.  The
Indemnifying Party shall not agree to any settlement of such action, suit or
proceeding without the prior written consent of the Indemnified Party, which
shall not be unreasonably withheld so long as the settlement is confidential and
includes a complete release of the Indemnified Party from all liability and does
not contain or contemplate any payment by, or injunctive or other equitable
relief binding upon, the Indemnified Party.
 
(c)      Amounts payable under this Article X shall be payable by the
Indemnifying Party as incurred by the Indemnified Party, provided, however, that
the Buyer may set off any amounts owed by the Seller or either Principal to the
Buyer against the Escrow (in which event the Seller shall, at the request of the
Buyer, promptly deliver a written instruction to the Escrow Agent at such time
authorizing the disbursement of any such amount to the Buyer) or any amounts
then due from the Buyer to the Seller under this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
10.5           Limitation on Indemnities.
 
Limitation on Liability of the Seller.  Other than with respect to fraud or
intentional or willful misconduct (i) no claim may be made for indemnification
pursuant to Section 10.2 by a Buyer Indemnified Party against the Seller until
the aggregate dollar amount of all Damages indemnifiable pursuant to such
section exceeds $25,000 (the “Basket Amount”), after which a claim may be made
for all Damages including the Basket Amount, and (ii) to the extent any Buyer
Indemnified Person is entitled to indemnification pursuant to Section 10.2
against the Seller, the aggregate amount of all Damages for which the Seller
shall be liable pursuant to Section 10.4 shall not exceed the Escrow (the
“Seller Cap Amount”).
 
10.6           Treatment of Indemnification Payments.  Each Party will treat all
payments made pursuant to Section 10.2 as adjustments of the Purchase Price for
all purposes.
 
ARTICLE XI
MISCELLANEOUS
 
11.1           Amendment and Waiver.  This Agreement may be amended and any
provision of this Agreement may be waived; provided, that any such amendment or
waiver (a) will be binding upon the Seller and the Principals only if such
amendment or waiver is set forth in a writing executed by the Seller and the
Principals and (b) will be binding upon the Buyer only if such amendment or
waiver is set forth in a writing executed by the Buyer.  No course of dealing
between or among any Persons having any interest in this Agreement will be
deemed effective to modify, amend or discharge any part of this Agreement or any
rights or obligations of any Party under or by reason of this Agreement.  No
failure by any Party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof will constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.
 
11.2           Notices.  All notices, consents, approvals and requests required
or permitted hereunder or under any other Transaction Document (a
“Notice”) shall be given in writing and shall be effective for all purposes if
either hand delivered with receipt acknowledged, or by a nationally recognized
overnight delivery service (such as Federal Express), or by certified or
registered United States mail, return receipt requested, postage prepaid, or by
facsimile and confirmed by facsimile answer back and with a copy of such Notice
being sent the same day as such facsimile transmission by one of the other
methods provided herein for delivery, in each case addressed as follows (or to
such other address or Person as a party shall designate from time to time by
notice to the other party):

 


 
To the Seller:


LAS VEGAS RAILWAY EXPRESS
2470 Saint Rose Parkway Suite 314
Las Vegas, Nevada 89074




To the Buyer:
 
LIBERTY CAPITAL ASSET MANAGEMENT , INC.
2470 Saint Rose Parkway Suite 314
Las Vegas, Nevada 89074


 
 

--------------------------------------------------------------------------------

 


A Notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or in
the case of facsimile, upon the confirmation of such facsimile transmission,
provided that such Notice has also been sent by one of the other methods
provided herein for the delivery of Notice.
 
11.3           Binding Agreement; Assignment.  This Agreement and all of the
provisions hereof will be binding upon and inure to the benefit of the Parties
and their respective successors and assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by the Seller or the Principals without the prior written consent of
the Buyer.  Any such assignment made by the Seller or the Principals without the
Buyer’s prior written consent shall be null and void.  Without limiting but
subject to the foregoing, at or prior to the Closing, the Buyer may assign its
rights under this Agreement, in whole or in part, (i) to one or more other
Persons who, together with the Buyer, will purchase all or part of the Purchased
Assets, so long as any such Person or the Buyer assumes at the Closing all
related Assumed Liabilities, and/or the Buyer may direct that some or all of the
Purchased Assets be transferred to a Person other than the Buyer, and (ii) to or
for the benefit of any lender as collateral, which lender shall be permitted to
exercise any or all of such rights and transfer and assign all such rights to
any purchaser, upon foreclosure or other exercise of remedies as to such
collateral.  With respect to any rights assigned to any assignee of the Buyer
(and any matter related thereto under this Agreement), such assignee will be
deemed to be “the Buyer” for purposes of this Agreement.
 
11.4           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
 
11.5           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the Parties to express their mutual
intent.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties,
and no presumption or burden of proof will arise favoring or disfavoring any
Person by virtue of the authorship of any of the provisions of this Agreement.
 
11.6           Captions.  The captions used in this Agreement are for
convenience of reference only and do not constitute a part of this Agreement and
will not be deemed to limit, characterize or in any way affect any provision of
this Agreement, and all provisions of this Agreement will be enforced and
construed as if no caption had been used in this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
11.7           Entire Agreement.  This Agreement and the documents referred to
herein contain the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way.
 
11.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which taken
together will constitute one and the same instrument.
 
11.9           Governing Law; Jurisdiction.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
and construed in accordance with the internal laws of the State of Nevada,
without giving effect to any choice of law or conflict of law provision that
would cause the application of the laws of any jurisdiction other than the State
of Nevada.  The Parties agree that any action in law or equity brought by any
Party arising from or in connection with this Agreement or arising from or in
connection with the performance by any Party of its obligations hereunder shall
be brought only in a federal or state court sitting in Las Vegas, Nevada, and
the Parties consent to the exclusive jurisdiction and venue of such courts and
hereby waive the doctrine of forum non conveniens and similar objections
thereto.
 
11.10           Specific Performance.  The Seller acknowledges that the Business
and operations are unique, and recognizes and affirms that in the event of a
breach of this Agreement by the Seller, monetary damages may be inadequate and
the Buyer may have no adequate remedy at law.  Accordingly, in the event of any
such breach, the Buyer and/or successors or assigns may, in addition to any
other rights and remedies existing in their favor, enforce their rights and the
Seller’s obligations hereunder by an action or actions for specific performance,
injunctive and/or other relief, without any requirement of proving actual
damages or posting any bond or other security.
 
11.11           Expenses.  Except as otherwise expressly provided herein, if the
Closing does not occur, the Seller, the Principals and the Buyer each will pay
all of their own fees, costs and expenses (including fees, costs and expenses of
legal counsel, investment bankers, accountants, brokers or other representatives
and consultants and appraisal fees, costs and expenses).  Except as otherwise
expressly provided herein, if the Closing does occur, the Buyer shall pay all of
its own fees, costs and expenses and any Transfer Taxes incurred in connection
herewith, which Transfer Taxes shall be documented in reasonable detail and
provided to the Buyer within thirty (30) days after the Closing Date.  The
Seller shall be responsible for any of its fees, costs and expenses and any
Transfer Taxes for which the Seller does not have sufficient documentation.  The
Seller will prepare and file, on or before the due dates thereof, any required
Tax Returns or Tax forms with respect to any Transfer Taxes imposed by any
Taxing jurisdiction by reason of the transactions contemplated by this
Agreement.  The Buyer agrees to cooperate with the Seller in connection with the
preparation and filing thereof and to provide any certificates of the Buyer that
may be necessary to claim exemption from or a reduction of any Transfer Tax.  If
valuations of any property or leases are required to determine the amount of any
Transfer Taxes, the Seller and the Buyer will reasonably determine such
valuations, and the Parties agree that they will not take (or cause to be taken)
any position inconsistent with such valuations in connection with any Tax Return
or otherwise.


 
 

--------------------------------------------------------------------------------

 
 
11.12           Parties in Interest.  Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the Parties and their
respective successors and permitted assigns any rights or remedies under or by
virtue of this Agreement.
 
11.13           Generally Accepted Accounting Principles.  Where any accounting
determination or calculation is required to be made under this Agreement, such
determination or calculation (unless otherwise provided) will be made in
accordance with GAAP and, to the extent consistent therewith, the accounting
policies employed by the Seller in the preparation of the Latest Balance Sheets.
 
11.14           Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED INDUCEMENT
FOR EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH PARTY EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.
 
[Signature Page Follows]
 


 


 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first written above.
 

 
LIBERTY CAPITAL ASSET MANAGEMENT, INC.
               
By:/s/Michael A. Barron
   
Name:  Michael A. Barron
   
Title: CEO
               
LAS VEGAS RAILWAY EXPRESS
               
By: /s/ John Ziliken_____________________
   
Name:  John Ziliken
   
Title: President
 



 
 

--------------------------------------------------------------------------------